PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On or around September 24, 2007, claimant fell in a hole and broke her leg in the rest area parking lot at Mineral Wells.
2. Respondent is responsible for the maintenance of state rest area parking lots which it failed to maintain properly on the date of this incident.
3. As a result, claimant sustained a broken leg and subsequent surgery with damages in the amount of $2,000.00.
4. Respondent agrees that the amount of $2,000.00 forthe damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the State Rest Area at Mineral Wells in Wood County on the date of this incident; that the negligence of respondent was the proximate cause of the personal injury sustained to claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $2,000.00.
Award of $2,000.00.